DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 discloses a search system but does not explicitly describe hardware which executes each of the claimed functions/steps, which is required for a system claim to be statutory.  
The aforementioned claim recites steps to be executed using the following language: 
“a named entity recognizer, executed by the at least one hardware processor, to …”
“a coreference resolver, executed by the at least one hardware processor, to …”
“a relationship extractor, executed by the at least one hardware processor, to …”
“a semantic extractor, executed by the at least one hardware processor, to …”
“an entity classifier, executed by the at least one hardware processor, to …”
The instant application specification is devoid from defining tangible hardware structure to perform the above recited functions of: “a named entity recognizer”, “a coreference resolver”, “a relationship extractor”, “a semantic extractor”, and “an entity classifier”.  Additionally,  the “…, executed by at least one hardware processor, …”, however the claim does not positively recite that the system comprising at least a one processor.  
Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations, see MPEP 2106.03. Software per se is not patentable subject matter.  Accordingly, the aforementioned claim is rejected as non-statutory for failing to disclose such hardware.  
Claims 2-13 are dependent upon claim 1 and are rejected for similar reasons as mentioned above.
The claim(s) should be amended to explicitly incorporate hardware, such as a processor and memory.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application  Publication (US 2017/0075904 A1) issued to Hedges (hereinafter as “HEDGES”), and in view of US Patent Application Publication (US 2018/0082183 A1) issued to Hertz et al. (hereinafter as “HERTZ”).

Regarding claim 1, HEDGES teaches a natural language processing (NLP) and artificial intelligence based search system (HEDGES Abstract, lines (3-5): “A configurable semantic natural NLP extraction platform structures content from unstructured data to determine the sematic meaning of content”), comprising: 
a named entity recognizer, executed by at least one hardware processor, to identify named entities in text from a corpus of documents system (HEDGES Abstract, lines (8-12): “Based on the extracted content, an ontology is constructed for entities and activities, and entity and activity objects are identified within the unstructured content by applying a set of content extraction entity and activity rules”; and
Fig. 1, Para. [0026], lines (1-8): “…, the servers 104, 106 include a processing engine 102 having an NLP engine 150, extractor engine 160 and data source 170. Any one server 104, 106 may include any one or more of these components. The NLP engine 150, which may be implemented in a separate computing device or integrated into the servers 104, 106, operates on a corpus of information, such as a collection of electronic documents or the like.”; and
Fig. 2, Para. [0030], lines (1-4): “Semantics (and syntax) tagger 208 operate to analyze the content containing the entity and/or activity specified in the query 202 to extract various named entities and activities, lexical types and semantics of words.”); 
a coreference resolver, executed by the at least one hardware processor, to resolve references in the text with the identified named entities (HEDGES Abstract, lines (12-16): “Application of the rules results in generation of a list of entity and activity words that satisfy the respective rules. Relationships between the entity and activity words are identified, and a linked data structure is formed as the linked node graph data structure”); 
a relationship extractor, executed by the at least one hardware processor, to determine links between the named entities, and generate a bi-direction rootless graph of the linked named entities (HEDGES Abstract, lines (14-16): “Relationships between the entity and activity words are identified, and a linked data structure is formed as the linked node graph data structure”; and
Para. [0005], lines (1-5): “…, the technology relates to a configurable semantic natural NLP extraction platform (or system) that structures content from unstructured data to determine the sematic meaning of content and building linked node graph-based data structures from the content.”,
the examiner notes that a linked node graph-based data to that of a bi-directional root-less graph); 


But, HERTZ teaches a semantic extractor, executed by the at least one hardware processor, to determine semantic relationships from text of the named entities, and identify blacklist keywords associated with the semantic relationships (HERTZ Para. [0024], lines (12-16): “A knowledge graph comprises semantic-search information from a variety of sources, including public and private sources, and often is used as part of a search engine/platform.”; and
Para. [0030], lines (13-23): “…, perform one or more of named entity recognition, relation extraction, and entity linking on the received electronic documents and generate a set of tagged data, and further adapted to parse the electronic documents into sentences and identify a set of sentences with each identified sentence having at least two identified companies as an entity-pair; a pattern matching module adapted to perform a pattern-matching set of rules to extract sentences from the set of sentences as supply chain evidence candidate sentences; a classifier adapted to utilize natural language processing on the supply chain evidence candidate sentences and calculate a probability of a supply-chain relationship between an entity-pair associated with the supply chain evidence candidate sentences”; and
Para. [0111], lines (1-6): “Pattern Indication features: These feature check for specific patterns in the sentence based on the position of the company tokens in the sentence. For example the presence of a pattern “provided to Company-B” and then followed by a list of blacklisted words like “letter”, “stock”, etc. indicate a negative feature for the sentence.”, 
the examiner notes that the identified sentence having at least two identified companies as an entity-pair are classified in association with pattern matching against the supply chain evidence sentences, i.e. blacklist keywords); and 
an entity classifier, executed by the at least one hardware processor, to perform machine learning classification based on a pair of the named entities and a blacklist keyword determined to be semantically associated with the pair of named entities according to the semantic extractor, wherein the entity classifier determines a classification based on the pair of named entities and the blacklist keyword (HERTZ Para. [0030], lines (13-23): “…, perform one or more of named entity recognition, relation extraction, and entity linking on the received electronic documents and generate a set of tagged data, and further adapted to parse the electronic documents into sentences and identify a set of sentences with each identified sentence having at least two identified companies as an entity-pair; a pattern matching module adapted to perform a pattern-matching set of rules to extract sentences from the set of sentences as supply chain evidence candidate sentences; a classifier adapted to utilize natural language processing on the supply chain evidence candidate sentences and calculate a probability of a supply-chain relationship between an entity-pair associated with the supply chain evidence candidate sentences”; and
Para. [0111], lines (1-6): “Pattern Indication features: These feature check for specific patterns in the sentence based on the position of the company tokens in the sentence. For example the presence of a pattern “provided to Company-B” and then followed by a list of blacklisted words like “letter”, “stock”, etc. indicate a negative feature for the sentence.”, 
the examiner notes that the identified sentence having at least two identified companies as an entity-pair are classified in association with pattern matching against the supply chain evidence sentences, i.e. blacklist keywords);  D18-186-03586-00-USPATENT APPLICATION 31 
based on the classification, a rule is identified that specifies which named entity in the pair is to be flagged (HERTZ Para. [0032], lines (12-23): “…, performing, by a pre-processing interface, one or more of named entity recognition, relation extraction, and entity linking on the received electronic documents and generate a set of tagged data, and further adapted to parse the electronic documents into sentences and identify a set of sentences with each identified sentence having at least two identified companies as an entity-pair; performing, by a pattern matching module, a pattern-matching set of rules to extract sentences from the set of sentences as supply chain evidence candidate sentences.”) ; and 
a node in the graph is flagged based on an association with the named entity identified according to the rule (HERTZ Fig. 3, Para. [0071], lines (1-6): “A schematic of an exemplary directed graph generated by the identification module 24 is shown in connection with FIG. 3. Each node 60, 62, 64, 66, 68, 70 and 72 of the graph represents an entity identified from one or more of the set of documents, and vertices (e.g., edges) of each node represent an association (e.g., relationship) between entities.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of HEDGES (disclosing an NLP system and method of extracting linked node graph data structures from unstructured content) to include the teachings of HERTZ (disclosing machine learning models to identify entity pairs and apply semantic rules to link these entities) and arrive at a method to implement an extraction, information retrieval and text mining to derive entity associations thereby enhancing linked data used in generating results for delivery in response to user input, as recognized by (HERTZ, Abstract, Para. [0002]). In addition, the references of 


Regarding claim 4, the combination of HEDGES and HERTZ teach the limitations of claim 1.  
Further, HERTZ teaches wherein the named entity recognizer is executed by the at least one hardware processor to identify named entities in text from the corpus of documents by: 
identifying the named entities from the text in the documents (HERTZ Para. [0012], lines (1-8): “…, one exemplary IE-based solution provider offering text analytics software used to “tag,” or categorize, unstructured information and to extract facts about people, organizations, places or other details from news articles, Web pages and other documents. TMS's Calais is a web service that includes the ability to extract entities such as company, person or industry terms along with some basic facts and events.”).; and 
classifying the named entities into a category of a plurality of categories that include a person and an organization (HERTZ Para. [0012], lines (1-8): “…, one exemplary IE-based solution provider offering text analytics software used to “tag,” or categorize, unstructured information and to extract facts about people, organizations, places or other details from news articles, Web pages and other documents. TMS's Calais is a web service that includes the ability to extract entities such as company, person or industry terms along with some basic facts and events.”).

Regarding claim 5, the combination of HEDGES and HERTZ teach the limitations of claim 1.  Further, HERTZ teaches wherein the relationship extractor is executed by the at least one hardware processor to determine links between the named entities by: 
(HERTZ Para. [0026], lines (20-28): “The systems and techniques disclosed can be used to identify and quantify the significance of relationships (e.g., associations) among various entities including, but not limited to, organizations, people, products, industries, geographies, commodities, financial indicators, economic indicators, events, topics, subject codes, unique identifiers, social tags, industry terms, general terms, metadata elements, classification codes, and combinations thereof”); and 
determining, based on the identified relationships between the named entities, the links between the named entities (HERTZ Fig. 1, Para. [0057], lines (1-13): “As shown in the FIG. 1 example, in one embodiment, the non-volatile memory 20 is configured to include an identification module 24 for identifying entities from one or more sources. The entities identified may include, but are not limited to, organizations, people, products, industries, geographies, commodities, financial indicators, economic indicators, events, topic codes, subject codes, unique identifiers, social tags, industry terms, general terms, metadata elements, and classification codes. An association module 26 is also provided for computing a significance score for an association between entities, the significance score being an indication of the level of significance a second entity to a first entity”).  

Regarding claim 6, the combination of HEDGES and HERTZ teach the limitations of claim 1.  Further, HEDGES teaches wherein the semantic extractor is executed by the at least one hardware processor to identify the blacklist keywords associated with the semantic relationships by: identifying the blacklist keywords that include verbs associated with the semantic relationships (HEDGES Fig. 1, Para. [0052], lines (1-7): “Activity rules may also be defined by a client 110, 112, 114 or predefined rules stored in data source 170. The activity rules contain one or more triggers and attribute rules that are based on the trigger word. A trigger is a method of triggering the evaluation of an activity based on a word or group of words. A trigger can be a verb, noun, adverb, or adjective.”).  

Regarding claim 7, the combination of HEDGES and HERTZ teach the limitations of claim 1.  Further, HERTZ teaches wherein the entity classifier determines a classification based on the pair of named entities and the blacklist keyword by:  D18-186-03586-00-USPATENT APPLICATION 33 
determining, based on the blacklist keyword, a classification category associated with the blacklist keyword from a plurality of classification categories (HERTZ Para. [0024], lines (12-16): “A knowledge graph comprises semantic-search information from a variety of sources, including public and private sources, and often is used as part of a search engine/platform.”; and
Para. [0030], lines (13-23): “…, perform one or more of named entity recognition, relation extraction, and entity linking on the received electronic documents and generate a set of tagged data, and further adapted to parse the electronic documents into sentences and identify a set of sentences with each identified sentence having at least two identified companies as an entity-pair; a pattern matching module adapted to perform a pattern-matching set of rules to extract sentences from the set of sentences as supply chain evidence candidate sentences; a classifier adapted to utilize natural language processing on the supply chain evidence candidate sentences and calculate a probability of a supply-chain relationship between an entity-pair associated with the supply chain evidence candidate sentences”; and
Para. [0111], lines (1-6): “Pattern Indication features: These feature check for specific patterns in the sentence based on the position of the company tokens in the sentence. For example the presence of a pattern “provided to Company-B” and then followed by a list of blacklisted words like “letter”, “stock”, etc. indicate a negative feature for the sentence.”, 
the examiner notes that the identified sentence having at least two identified companies as an entity-pair are classified in association with pattern matching against the supply chain evidence sentences, i.e. blacklist keywords); and 
assigning the determined classification category to the pair of named entities (HERTZ Para. [0058], lines (1-9): “…, a context module 28 is provided for determining a context (e.g., a circumstance, background) in which an identified entity is typically referenced in or referred to, a cluster module 30 for clustering (e.g., categorizing) identified entities, and a signal module 31 for generating and transmitting a signal associated with the computed significance score. Additional details of these modules 24, 26, 28, 30 and 32 are discussed in connection with FIGS. 2, 3 and 4.”).  

Regarding claim 8, the combination of HEDGES and HERTZ teach the limitations of claim 1.  Further, HERTZ teaches wherein the node in the graph is flagged based on the association with the named entity identified according to the rule by: 
determining, based on the rule, whether a first named entity or a second named entity of the pair of named entities is to be flagged (HERTZ Para. [0032], lines (12-23): “…, performing, by a pre-processing interface, one or more of named entity recognition, relation extraction, and entity linking on the received electronic documents and generate a set of tagged data, and further adapted to parse the electronic documents into sentences and identify a set of sentences with each identified sentence having at least two identified companies as an entity-pair; performing, by a pattern matching module, a pattern-matching set of rules to extract sentences from the set of sentences as supply chain evidence candidate sentences.”); 
based on a determination that the first named entity of the pair of named entities is to be flagged, flagging the first named entity (HERTZ Fig. 3, Para. [0071], lines (1-6): “A schematic of an exemplary directed graph generated by the identification module 24 is shown in connection with FIG. 3. Each node 60, 62, 64, 66, 68, 70 and 72 of the graph represents an entity identified from one or more of the set of documents, and vertices (e.g., edges) of each node represent an association (e.g., relationship) between entities.”); and 
based on a determination that the second named entity of the pair of named entities is to be flagged, flagging the second named entity (HERTZ Fig. 2, Para. [0072], lines (1-9): “Referring back to FIG. 2, at step 46, the identification module 24 next identifies a first entity and at least one second entity from the directed graph. In one embodiment, the first entity is included in a user request and the second entity is determined by the identification module 24 using a depth-first search of the generated graph. In another embodiment, the identification module 24 uses the depth-first search on each node (e.g., first entity) of the graph to determine at least one other node (e.g., second entity).”).  

Regarding claim 14, HEDGES teaches a computer implemented method for implementing a natural language processing (NLP) (HEDGES Abstract, lines (3-5): “A configurable semantic natural NLP extraction platform structures content from unstructured data to determine the sematic meaning of content”), and artificial intelligence based search comprising: 
controlling, by the at least one hardware processor, an operation associated with the target entity based on the risk category associated with the target entity (HEDGES Fig. 1, Para. [0052], lines (1-7): “Activity rules may also be defined by a client 110, 112, 114 or predefined rules stored in data source 170. The activity rules contain one or more triggers and attribute rules that are based on the trigger word. A trigger is a method of triggering the evaluation of an activity based on a word or group of words. A trigger can be a verb, noun, adverb, or adjective.”; and 
Para. [0053], lines (1-4): “…, an activity “Assault” may be associated (using a rule stored in the data source 170) with a verb “hit” (the trigger word) and also require a “Victim” attribute in order to be deemed a “valid” assault.”)..  


converting, by the at least one hardware processor, the subgraph to a point-of-view (POV) tree with the target entity as a root node (HERTZ Fig. 3, Para. [0071], lines (1-7): “A schematic of an exemplary directed graph generated by the identification module 24 is shown in connection with FIG. 3. Each node 60, 62, 64, 66, 68, 70 and 72 of the graph represents an entity identified from one or more of the set of documents, and vertices (e.g., edges) of each node represent an association (e.g., relationship) between entities.”; and
Para. [0078], lines (1-11): “The association module 26 may apply the shared neighbor criteria to the first association. In one embodiment, the association module 26 determines a subset of entities having edges extending a pre-determined distance from the first entity and the second entity. The subset of entities represents an intersection of nodes neighboring the first and second entity. The association module 26 then computes an association value based at least in part on a number of entities included in the subset of entities, and assigns a value to the shared neighbor criteria based on the computed association value.”); 
calculating, by the at least one hardware processor, a score for the target entity (HERTZ Para. [0058], lines (1-9): “…, a context module 28 is provided for determining a context (e.g., a circumstance, background) in which an identified entity is typically referenced in or referred to, a cluster module 30 for clustering (e.g., categorizing) identified entities, and a signal module 31 for generating and transmitting a signal associated with the computed significance score. Additional details of these modules 24, 26, 28, 30 and 32 are discussed in connection with FIGS. 2, 3 and 4.”); 
(HERTZ Para. [0028], lines (5-16): “The invention may also be used in connection with other technical risk ratios or metrics, including beta, standard deviation, R-squared, and the Sharpe ratio. In this manner, the invention may be used, particularly in the supply chain/distribution risk environment, to provide or enhance statistical measurements used in modern portfolio theory to help investors determine a risk-return profile.”);
ascertaining, by at least one hardware processor, a target entity (SMITH Col. 2, lines (17-18): “…, determining a source node of the first graph from which the first entity was selected”, the examiner notes that the first entity to that of the target entity); 
determining, by the at least one hardware processor, a subgraph associated with the target entity from a bi-direction rootless graph of linked named entities identified in text from a corpus of documents, wherein the subgraph includes a bidirectional, rootless portion of the graph comprising the target entity and n-levels of entities linked to the target entity (SMITH Abstract, lines (9-15): “…, each of the second-graph nodes corresponds to a respective selected attribute; and for each pair of the second-graph nodes, determining a respective edge weight indicating similarity between a first entity corresponding to a first node of the respective pair and a second entity corresponding to a second node of the respective pair.”; and
Col. 19, lines (17-21): “…, the dataset selector may obtain a graph as input for graph generation, identify nodes and adjacent nodes, generate a derivative graph from an input graph, and ingest and store responsive data, ...”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of HEDGES (disclosing an NLP system and method of extracting linked node graph data structures from unstructured content) and HERTZ (disclosing machine learning models to identify entity pairs and apply semantic rules to link these entities), to include the 

Regarding claim 15. The combination of HEDGES, HERTZ and SMITH teach of claim 14, wherein converting the subgraph to the POV tree with the target entity as the root node further comprises:  D18-186-03586-00-USPATENT APPLICATION 36
determining, by the at least one hardware processor, predecessor nodes of the target node in the subgraph; traversing, by the at least one hardware processor, the determined predecessor nodes of the target node (HERTZ Para. [0176], lines (1-18): “There are two steps in translating an FOL representation to an executable query. In the first step, we parse the FOL representation into a parse tree by using an FOL parser. This FOL parser is implemented with ANTLR (a known parser development tool). The FOL parser takes a grammar and an FOL representation as input, and generates a parse tree for the FOL representation. FIG. 11 shows the parse tree of the FOL for the question “Drugs developed by Merck”. We then perform an in-order traversal (with ANTLR's APIs) of the FOL parse tree and translate it to an executable query. While traversing the tree, we put all the atomic query constraints (e.g., “type(entity0, company)”, indicating that “entity0” represents a company entity, and “pid(entity0, 4295904886)”, showing the internal ID of the entity represented by “entity0”) and the logical connectors (i.e., “and” and “or”) into a stack. When we finish traversing the entire tree, we pop the conditions out of the stack to build the correct query constraints”); 

traversing, by the at least one hardware processor, the determined successor nodes and the further predecessor nodes (HERTZ Para. [0176], lines (1-18): “There are two steps in translating an FOL representation to an executable query. In the first step, we parse the FOL representation into a parse tree by using an FOL parser. This FOL parser is implemented with ANTLR (a known parser development tool). The FOL parser takes a grammar and an FOL representation as input, and generates a parse tree for the FOL representation. FIG. 11 shows the parse tree of the FOL for the question “Drugs developed by Merck”. We then perform an in-order traversal (with ANTLR's APIs) of the FOL parse tree and translate it to an executable query. While traversing the tree, we put all the atomic query constraints (e.g., “type(entity0, company)”, indicating that “entity0” represents a company entity, and “pid(entity0, 4295904886)”, showing the internal ID of the entity represented by “entity0”) and the logical connectors (i.e., “and” and “or”) into a stack. When we finish traversing the entire tree, we pop the conditions out of the stack to build the correct query constraints”); and 
determining, by the at least one hardware processor, a list of edges between the target node, the determined predecessor nodes of the target node, the determined successor nodes, and the determined further predecessor nodes (HERTZ Fig. 3, Para. [0071], lines (1-7): “A schematic of an exemplary directed graph generated by the identification module 24 is shown in connection with FIG. 3. Each node 60, 62, 64, 66, 68, 70 and 72 of the graph represents an entity identified from one or more of the set of documents, and vertices (e.g., edges) of each node represent an association (e.g., relationship) between entities.”; and
Para. [0078], lines (1-11): “The association module 26 may apply the shared neighbor criteria to the first association. In one embodiment, the association module 26 determines a subset of entities having edges extending a pre-determined distance from the first entity and the second entity. The subset of entities represents an intersection of nodes neighboring the first and second entity. The association module 26 then computes an association value based at least in part on a number of entities included in the subset of entities, and assigns a value to the shared neighbor criteria based on the computed association value.”)..  

Regarding claim 17, HEDGES taches a non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor (HEDGES Abstract, lines (3-5): “A configurable semantic natural NLP extraction platform structures content from unstructured data to determine the sematic meaning of content”), cause the at least one hardware processor to: 
identify named entities in text from a corpus of documents (HEDGES Abstract, lines (8-12): “Based on the extracted content, an ontology is constructed for entities and activities, and entity and activity objects are identified within the unstructured content by applying a set of content extraction entity and activity rules”; and
Fig. 1, Para. [0026], lines (1-8): “…, the servers 104, 106 include a processing engine 102 having an NLP engine 150, extractor engine 160 and data source 170. Any one server 104, 106 may include any one or more of these components. The NLP engine 150, which may be implemented in a separate computing device or integrated into the servers 104, 106, operates on a corpus of information, such as a collection of electronic documents or the like.”; and
Fig. 2, Para. [0030], lines (1-4): “Semantics (and syntax) tagger 208 operate to analyze the content containing the entity and/or activity specified in the query 202 to extract various named entities and activities, lexical types and semantics of words.”) ; 
(HEDGES Abstract, lines (14-16): “Relationships between the entity and activity words are identified, and a linked data structure is formed as the linked node graph data structure”; and
Para. [0005], lines (1-5): “…, the technology relates to a configurable semantic natural NLP extraction platform (or system) that structures content from unstructured data to determine the sematic meaning of content and building linked node graph-based data structures from the content.”,
the examiner notes that a linked node graph-based data to that of a bi-directional root-less graph); 
determine semantic relationships from text of the named entities (HEDGES Abstract, lines (14-16): “Relationships between the entity and activity words are identified, and a linked data structure is formed as the linked node graph data structure”); 
However, HEDGES does not explicitly teach a semantic extractor, executed by the at least one hardware processor, to determine semantic relationships from text of the named entities, and identify blacklist keywords associated with the semantic relationships; and an entity classifier, executed by the at least one hardware processor, to perform machine learning classification based on a pair of the named entities and a blacklist keyword determined to be semantically associated with the pair of named entities according to the semantic extractor, wherein the entity classifier determines a classification based on the pair of named entities and the blacklist keyword; based on the classification, a rule is identified that specifies which named entity in the pair is to be flagged; and a node in the graph is flagged based on an association with the named entity identified according to the rule.
But, HERTZ teaches classify the named entities into a category of a plurality of categories that include a person and an organization; resolve references in the text with the identified named entities (HERTZ Para. [0012], lines (1-8): “…, one exemplary IE-based solution provider offering text analytics software used to “tag,” or categorize, unstructured information and to extract facts about people, organizations, places or other details from news articles, Web pages and other documents. TMS's Calais is a web service that includes the ability to extract entities such as company, person or industry terms along with some basic facts and events.”); 
determine links between the named entities (HERTZ Para. [0026], lines (20-28): “The systems and techniques disclosed can be used to identify and quantify the significance of relationships (e.g., associations) among various entities including, but not limited to, organizations, people, products, industries, geographies, commodities, financial indicators, economic indicators, events, topics, subject codes, unique identifiers, social tags, industry terms, general terms, metadata elements, classification codes, and combinations thereof”); 
identify blacklist keywords associated with the semantic relationships (HERTZ Para. [0024], lines (12-16): “A knowledge graph comprises semantic-search information from a variety of sources, including public and private sources, and often is used as part of a search engine/platform.”; and
Para. [0030], lines (13-23): “…, perform one or more of named entity recognition, relation extraction, and entity linking on the received electronic documents and generate a set of tagged data, and further adapted to parse the electronic documents into sentences and identify a set of sentences with each identified sentence having at least two identified companies as an entity-pair; a pattern matching module adapted to perform a pattern-matching set of rules to extract sentences from the set of sentences as supply chain evidence candidate sentences; a classifier adapted to utilize natural language processing on the supply chain evidence candidate sentences and calculate a probability of a supply-chain relationship between an entity-pair associated with the supply chain evidence candidate sentences”; and
Para. [0111], lines (1-6): “Pattern Indication features: These feature check for specific patterns in the sentence based on the position of the company tokens in the sentence. For example the presence of a pattern “provided to Company-B” and then followed by a list of blacklisted words like “letter”, “stock”, etc. indicate a negative feature for the sentence.”, 
the examiner notes that the identified sentence having at least two identified companies as an entity-pair are classified in association with pattern matching against the supply chain evidence sentences, i.e. blacklist keywords); 
perform machine learning classification based on a pair of the named entities and a blacklist keyword determined to be semantically associated with the pair of named entities (HERTZ Para. [0024], lines (12-16): “A knowledge graph comprises semantic-search information from a variety of sources, including public and private sources, and often is used as part of a search engine/platform.”; and
Para. [0030], lines (13-23): “…, perform one or more of named entity recognition, relation extraction, and entity linking on the received electronic documents and generate a set of tagged data, and further adapted to parse the electronic documents into sentences and identify a set of sentences with each identified sentence having at least two identified companies as an entity-pair; a pattern matching module adapted to perform a pattern-matching set of rules to extract sentences from the set of sentences as supply chain evidence candidate sentences; a classifier adapted to utilize natural language processing on the supply chain evidence candidate sentences and calculate a probability of a supply-chain relationship between an entity-pair associated with the supply chain evidence candidate sentences”; and
Para. [0111], lines (1-6): “Pattern Indication features: These feature check for specific patterns in the sentence based on the position of the company tokens in the sentence. For example the presence of a pattern “provided to Company-B” and then followed by a list of blacklisted words like “letter”, “stock”, etc. indicate a negative feature for the sentence.”, 
the examiner notes that the identified sentence having at least two identified companies as an entity-pair are classified in association with pattern matching against the supply chain evidence sentences, i.e. blacklist keywords); 
determine a classification based on the pair of named entities and the determined blacklist keyword (HERTZ Fig. 1, Para. [0057], lines (1-13): “As shown in the FIG. 1 example, in one embodiment, the non-volatile memory 20 is configured to include an identification module 24 for identifying entities from one or more sources. The entities identified may include, but are not limited to, organizations, people, products, industries, geographies, commodities, financial indicators, economic indicators, events, topic codes, subject codes, unique identifiers, social tags, industry terms, general terms, metadata elements, and classification codes. An association module 26 is also provided for computing a significance score for an association between entities, the significance score being an indication of the level of significance a second entity to a first entity”); 
identify, based on the classification, a rule that specifies which named entity in the pair is to be flagged (HERTZ Para. [0032], lines (12-23): “…, performing, by a pre-processing interface, one or more of named entity recognition, relation extraction, and entity linking on the received electronic documents and generate a set of tagged data, and further adapted to parse the electronic documents into sentences and identify a set of sentences with each identified sentence having at least two identified companies as an entity-pair; performing, by a pattern matching module, a pattern-matching set of rules to extract sentences from the set of sentences as supply chain evidence candidate sentences.”); and 
flag a node in the graph based on an association with the named entity identified according to the rule (HERTZ Fig. 3, Para. [0071], lines (1-6): “A schematic of an exemplary directed graph generated by the identification module 24 is shown in connection with FIG. 3. Each node 60, 62, 64, 66, 68, 70 and 72 of the graph represents an entity identified from one or more of the set of documents, and vertices (e.g., edges) of each node represent an association (e.g., relationship) between entities.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of HEDGES (disclosing an NLP system and method of extracting linked node graph data structures from unstructured content) to include the teachings of HERTZ (disclosing machine learning models to identify entity pairs and apply semantic rules to link these entities) and arrive at a method to implement an extraction, information retrieval and text mining to derive entity associations thereby enhancing linked data used in generating results for delivery in response to user input, as recognized by (HERTZ, Abstract, Para. [0002]). In addition, the references of HEDGES and HERTZ teach features that are directed to analogous art and they are directed to the same field of endeavor of natural language processing and semantic extraction.

Regarding claim 18, the combination of HEDGES and HERTZ teach the limitations of claim 17.  Further, HERTZ teaches wherein the machine readable instructions to determine links between the namedD18-186-03586-00-USPATENT APPLICATION 38 entities, when executed by the at least one hardware processor, further cause the at least one hardware processor to: identify relationships between the named entities from a plurality of relationships that include person-to-person, person-to-organization, organization- to-person, and organization-to-organization (HERTZ Para. [0026], lines (20-28): “The systems and techniques disclosed can be used to identify and quantify the significance of relationships (e.g., associations) among various entities including, but not limited to, organizations, people, products, industries, geographies, commodities, financial indicators, economic indicators, events, topics, subject codes, unique identifiers, social tags, industry terms, general terms, metadata elements, classification codes, and combinations thereof”); and 
(HERTZ Fig. 1, Para. [0057], lines (1-13): “As shown in the FIG. 1 example, in one embodiment, the non-volatile memory 20 is configured to include an identification module 24 for identifying entities from one or more sources. The entities identified may include, but are not limited to, organizations, people, products, industries, geographies, commodities, financial indicators, economic indicators, events, topic codes, subject codes, unique identifiers, social tags, industry terms, general terms, metadata elements, and classification codes. An association module 26 is also provided for computing a significance score for an association between entities, the significance score being an indication of the level of significance a second entity to a first entity”).  

Regarding claim 19, the combination of HEDGES and HERTZ teach the limitations of claim 17.  Further, HEDGES teaches wherein the machine readable instructions to identify the blacklist keywords associated with the semantic relationships, when executed by the at least one hardware processor, further cause the at least one hardware processor to:  identify the blacklist keywords that include verbs associated with the semantic relationships (HEDGES Fig. 1, Para. [0052], lines (1-7): “Activity rules may also be defined by a client 110, 112, 114 or predefined rules stored in data source 170. The activity rules contain one or more triggers and attribute rules that are based on the trigger word. A trigger is a method of triggering the evaluation of an activity based on a word or group of words. A trigger can be a verb, noun, adverb, or adjective.”).  

Regarding claim 20, the combination of HEDGES and HERTZ teach the limitations of claim 17.  Further, HERTZ teaches wherein the machine readable instructions to determine the classification based on the pair of named entities and the determined blacklist keyword, when executed by the at least one hardware processor, further cause the at least one hardware processor to: 
(HERTZ Para. [0024], lines (12-16): “A knowledge graph comprises semantic-search information from a variety of sources, including public and private sources, and often is used as part of a search engine/platform.”; and
Para. [0030], lines (13-23): “…, perform one or more of named entity recognition, relation extraction, and entity linking on the received electronic documents and generate a set of tagged data, and further adapted to parse the electronic documents into sentences and identify a set of sentences with each identified sentence having at least two identified companies as an entity-pair; a pattern matching module adapted to perform a pattern-matching set of rules to extract sentences from the set of sentences as supply chain evidence candidate sentences; a classifier adapted to utilize natural language processing on the supply chain evidence candidate sentences and calculate a probability of a supply-chain relationship between an entity-pair associated with the supply chain evidence candidate sentences”; and
Para. [0111], lines (1-6): “Pattern Indication features: These feature check for specific patterns in the sentence based on the position of the company tokens in the sentence. For example the presence of a pattern “provided to Company-B” and then followed by a list of blacklisted words like “letter”, “stock”, etc. indicate a negative feature for the sentence.”, 
the examiner notes that the identified sentence having at least two identified companies as an entity-pair are classified in association with pattern matching against the supply chain evidence sentences, i.e. blacklist keywords); and 
assign the determined classification category to the pair of named D18-186-03586-00-USPATENT APPLICATION39 entities (HERTZ Para. [0058], lines (1-9): “…, a context module 28 is provided for determining a context (e.g., a circumstance, background) in which an identified entity is typically referenced in or referred to, a cluster module 30 for clustering (e.g., categorizing) identified entities, and a signal module 31 for generating and transmitting a signal associated with the computed significance score. Additional details of these modules 24, 26, 28, 30 and 32 are discussed in connection with FIGS. 2, 3 and 4.”).

Claims 2-3, 9-11, 13……. are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application  Publication (US 2017/0075904 A1) issued to Hedges (hereinafter as “HEDGES”), in view of US Patent Application Publication (US 2018/0082183 A1) issued to Hertz et al. (hereinafter as “HERTZ”), and in view of US Patent (US 9,710,544 B1) issued to Smith et al. (hereinafter as “SMITH”).

Regarding claim 2, the combination of HEDGES and HERTZ teach the limitations of claim 1.  Further, HERTZ teaches convert the subgraph to a point-of-view (POV) tree with the target entity as a root node (HERTZ Fig. 11, Para. [0047], lines (1-3): “FIG. 11 is a Parse Tree for the First Order Logic (FOL) of the question “Drugs developed by Merck” according to the present invention.”; and
Fig. 11, Para. [0175], lines (1-11): “Question Translation and Execution—FIG. 11 depicts a Parse Tree 1100 for the First Order Logic (FOL) of the Question “Drugs developed by Merck.” In contrast to other natural language interfaces, our question understanding module first maps a natural language question to its logical representation; and, in this exemplary embodiment, we adopt First Order Logic (FOL). The FOL representation of a natural language question is further translated to an executable query. This intermediate logical representation provides us the flexibility to develop different query translators for various types of data stores.”); 
calculate a score for the target entity (HERTZ Para. [0058], lines (1-9): “…, a context module 28 is provided for determining a context (e.g., a circumstance, background) in which an identified entity is typically referenced in or referred to, a cluster module 30 for clustering (e.g., categorizing) identified entities, and a signal module 31 for generating and transmitting a signal associated with the computed significance score. Additional details of these modules 24, 26, 28, 30 and 32 are discussed in connection with FIGS. 2, 3 and 4.”); and 
generate a visualization of the subgraph and the score (HERTZ Para. [0018], lines (1-4): “…, there is a need for systems and techniques to automatically analyze all available supply chain related data to identify relationships and assign significance scores to entity relationships.”; and
Para. [0058], lines (1-9): “…, a context module 28 is provided for determining a context (e.g., a circumstance, background) in which an identified entity is typically referenced in or referred to, a cluster module 30 for clustering (e.g., categorizing) identified entities, and a signal module 31 for generating and transmitting a signal associated with the computed significance score. Additional details of these modules 24, 26, 28, 30 and 32 are discussed in connection with FIGS. 2, 3 and 4.”).

However, the combination of HEDGES and HERTZ do not explicitly teach a runtime subsystem, executed by the at least one hardware processor, to: ascertain the target entity; determine a subgraph associated with the target entity from the graph, wherein the subgraph includes a bidirectional, rootless portion of the graph comprising the target entity and n-levels of entities linked to the target entity.
But, SMITH teaches a runtime subsystem, executed by the at least one hardware processor, to: 
ascertain the target entity (SMITH Col. 2, lines (17-18): “…, determining a source node of the first graph from which the first entity was selected”, the examiner notes that the first entity to that of the target entity); 
determine a subgraph associated with the target entity from the graph, wherein the subgraph includes a bidirectional, rootless portion of the graph comprising the target entity and n-levels of entities linked to the target entity (SMITH Abstract, lines (9-15): “…, each of the second-graph nodes corresponds to a respective selected attribute; and for each pair of the second-graph nodes, determining a respective edge weight indicating similarity between a first entity corresponding to a first node of the respective pair and a second entity corresponding to a second node of the respective pair.”; and
Col. 19, lines (17-21): “…, the dataset selector may obtain a graph as input for graph generation, identify nodes and adjacent nodes, generate a derivative graph from an input graph, and ingest and store responsive data, ...”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of HEDGES (disclosing an NLP system and method of extracting linked node graph data structures from unstructured content) and HERTZ (disclosing machine learning models to identify entity pairs and apply semantic rules to link these entities), to include the teachings of SMITH (disclosing generating a derivative graph from original semantic graph) and arrive at a method to implement a sub-graph that indicate respective amounts of similarity between attributes of the original graph nodes, where nodes of the generated derivative graph represent or otherwise correspond to the attributes of the original graph nodes, thereby providing insights into the similarities or other relationships between pairs of attributes of the original graph nodes and derived sub-graph nodes, as recognized by (SMITH, Col. 3, lines (33-54)). In addition, the references of HEDGES, HERTZ and SMITH teach features that are directed to analogous art and they are directed to the same field of endeavor of natural language processing and semantic extraction.

Regarding claim 3, the combination of HEDGES, HERTZ and SMITH teach the limitations of claim 2.  Further, the combination of HEDGES, HERTZ and SMITH teach a risk controller, executed by the at least one hardware processor, to: determine, based on the score for the target entity, a risk category associated with the target entity (HERTZ Para. [0028], lines (5-16): “The invention may also be used in connection with other technical risk ratios or metrics, including beta, standard deviation, R-squared, and the Sharpe ratio. In this manner, the invention may be used, particularly in the supply chain/distribution risk environment, to provide or enhance statistical measurements used in modern portfolio theory to help investors determine a risk-return profile.”); and 
control an operation associated with the target entity based on the risk category associated with the target entity (HEDGES Fig. 1, Para. [0052], lines (1-7): “Activity rules may also be defined by a client 110, 112, 114 or predefined rules stored in data source 170. The activity rules contain one or more triggers and attribute rules that are based on the trigger word. A trigger is a method of triggering the evaluation of an activity based on a word or group of words. A trigger can be a verb, noun, adverb, or adjective.”; and 
Para. [0053], lines (1-4): “…, an activity “Assault” may be associated (using a rule stored in the data source 170) with a verb “hit” (the trigger word) and also require a “Victim” attribute in order to be deemed a “valid” assault.”).

Regarding claim 9, the combination of HEDGES, HERTZ and SMITH teach the limitations of claim 2.  Further, HERTZ teaches wherein the runtime subsystem is executed by the at least one hardware processor to convert the subgraph to the POV tree with the target entity as the root node by: 
determining predecessor nodes of the target node in the subgraph (HERTZ Fig. 3, Para. [0071], lines (1-7): “A schematic of an exemplary directed graph generated by the identification module 24 is shown in connection with FIG. 3. Each node 60, 62, 64, 66, 68, 70 and 72 of the graph represents an entity identified from one or more of the set of documents, and vertices (e.g., edges) of each node represent an association (e.g., relationship) between entities.”); and 
traversing the determined predecessor nodes of the target node (HERTZ Para. [0176], lines (1-18): “There are two steps in translating an FOL representation to an executable query. In the first step, we parse the FOL representation into a parse tree by using an FOL parser. This FOL parser is implemented with ANTLR (a known parser development tool). The FOL parser takes a grammar and an FOL representation as input, and generates a parse tree for the FOL representation. FIG. 11 shows the parse tree of the FOL for the question “Drugs developed by Merck”. We then perform an in-order traversal (with ANTLR's APIs) of the FOL parse tree and translate it to an executable query. While traversing the tree, we put all the atomic query constraints (e.g., “type(entity0, company)”, indicating that “entity0” represents a company entity, and “pid(entity0, 4295904886)”, showing the internal ID of the entity represented by “entity0”) and the logical connectors (i.e., “and” and “or”) into a stack. When we finish traversing the entire tree, we pop the conditions out of the stack to build the correct query constraints”).
  
Regarding claim 10, the combination of HEDGES, HERTZ and SMITH teach the limitations of claim 9.  Further, HERTZ teaches wherein the runtime subsystem is executed by the at least one hardware processor to convert the subgraph to the POV tree with the target entity as the root node by:  D18-186-03586-00-USPATENT APPLICATION 34for each determined predecessor node, determining successor nodes and further predecessor nodes (HERTZ Fig. 3, Para. [0071], lines (1-7): “A schematic of an exemplary directed graph generated by the identification module 24 is shown in connection with FIG. 3. Each node 60, 62, 64, 66, 68, 70 and 72 of the graph represents an entity identified from one or more of the set of documents, and vertices (e.g., edges) of each node represent an association (e.g., relationship) between entities.”); and 
traversing the determined successor nodes and the further predecessor nodes (HERTZ Para. [0176], lines (1-18): “There are two steps in translating an FOL representation to an executable query. In the first step, we parse the FOL representation into a parse tree by using an FOL parser. This FOL parser is implemented with ANTLR (a known parser development tool). The FOL parser takes a grammar and an FOL representation as input, and generates a parse tree for the FOL representation. FIG. 11 shows the parse tree of the FOL for the question “Drugs developed by Merck”. We then perform an in-order traversal (with ANTLR's APIs) of the FOL parse tree and translate it to an executable query. While traversing the tree, we put all the atomic query constraints (e.g., “type(entity0, company)”, indicating that “entity0” represents a company entity, and “pid(entity0, 4295904886)”, showing the internal ID of the entity represented by “entity0”) and the logical connectors (i.e., “and” and “or”) into a stack. When we finish traversing the entire tree, we pop the conditions out of the stack to build the correct query constraints”).  

Regarding claim 11, the combination of HEDGES, HERTZ and SMITH teach the limitations of claim 10.  Further, HERTZ teaches wherein the runtime subsystem is executed by the at least one hardware processor to convert the subgraph to the POV tree with the target entity as the root node by: 
determining a list of edges between the target node, the determined predecessor nodes of the target node, the determined successor nodes, and the determined further predecessor nodes (HERTZ Fig. 3, Para. [0071], lines (1-7): “A schematic of an exemplary directed graph generated by the identification module 24 is shown in connection with FIG. 3. Each node 60, 62, 64, 66, 68, 70 and 72 of the graph represents an entity identified from one or more of the set of documents, and vertices (e.g., edges) of each node represent an association (e.g., relationship) between entities.”; and
Para. [0078], lines (1-11): “The association module 26 may apply the shared neighbor criteria to the first association. In one embodiment, the association module 26 determines a subset of entities having edges extending a pre-determined distance from the first entity and the second entity. The subset of entities represents an intersection of nodes neighboring the first and second entity. The association module 26 then computes an association value based at least in part on a number of entities included in the subset of entities, and assigns a value to the shared neighbor criteria based on the computed association value.”).  

Regarding claim 13, the combination of HEDGES, HERTZ and SMITH teach the limitations of claim 3.  Further, HEDGES teaches wherein the risk controller is executed by the at least one hardware processor to control the operation associated with the targetD18-186-03586-00-USPATENT APPLICATION 35 entity based on the risk category associated with the target entity by: disabling, based on the risk category associated with the target entity, access to an account related to the target entity (HEDGES Para. 0052], lines (1-7): “Activity rules may also be defined by a client 110, 112, 114 or predefined rules stored in data source 170. The activity rules contain one or more triggers and attribute rules that are based on the trigger word. A trigger is a method of triggering the evaluation of an activity based on a word or group of words. A trigger can be a verb, noun, adverb, or adjective.”; and
Para. [0053], lines (1-10): “…, an activity “Assault” may be associated (using a rule stored in the data source 170) with a verb “hit” (the trigger word) and also require a “Victim” attribute in order to be deemed a “valid” assault. Thus, using the definition of “assault” in the sentence “John hit the ball,” the trigger word “hit” is determined to be satisfied by the processing engine 102, but the victim attribute is not determined to be satisfied by the processing engine 102. That is, the “victim” is the ball, not a person.”).

Allowable Subject Matter
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  As detailed above, HEDGES teaches a configurable semantic natural NLP extraction platform structures content from unstructured data to determine the sematic meaning of content, and based on the extracted content, an ontology is constructed for entities and activities, and entity and activity objects 
However, none of the above prior arts, individually or in combination, disclose that the runtime subsystem calculates the score for the target entity by determining, for each level of the POV tree that includes a flagged node, a maximum weight associated with the level that includes the flagged node; then, dividing, for each level of the POV tree that includes the flagged node, the determined maximum 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Faletti et al. ; (US-8,442,940-B2); “Parining of semantic entities”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
05/08/2021

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162      


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162